DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/2020 has been entered.
 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 2: 	On lines 10 and 14, the term “tissue” has been removed. 
On line 13, the term “needle” has been removed.
Claim 3: 	On line 3, the term “tissue” has been removed.
Claim 11: 	On line 2, the term “tissue” has been removed.
Claim 16: 	On line 2, the term “an” has been inserted before the term 
“biguanide”.
Claim 22: 	On line 2, the term “the” has been inserted before the term 
“polypeptide”.
Claim 24: 	On line 1, the number “1” has been replaced with the number “2”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. Independent claim 2 has been amended to include the majority of subject matter from dependent claim 18, which was previously indicated as being allowable in the 7/29/2020 Office Action. Although claim 2 has not been amended to include the entirety of claim 18 -- claim 2 only recites that the reaction between the liquid and the reactant “expand[s] the expandable member” and does not specify that the reaction produces gas to cause this expansion as was in previous claim 18--, this amendment still overcomes the closest prior art of record cited in the 7/29/2020 Office Action because it includes the requirement from claim 18 that the two portions (that contain the liquid and the reactant respectively) are separated by a separation valve that is configured to degrade upon exposure to a selected pH in the small intestine. Please see the 7/29/2020 Office Action for more detail.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Mon - Thurs 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783